Citation Nr: 1610462	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability.  

2.  Entitlement to an initial rating in excess of 10 percent before September 25, 2012, and an initial rating in excess of 30 percent beginning on September 25, 2012, for premature ventricular contractions (PVCs).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to April 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2008, February 2009, and June 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In August 2012, the Board remanded the case to the RO for additional development of the issues regarding an increased rating for premature ventricular contractions and TDIU.  Following completion of the development, the case was returned to the Board, and in a May 2013 decision, the Board denied those two issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2014 Memorandum Decision vacated the Board's decision as to the two issues it denied and remanded the matters to the Board for additional development and readjudication.  In January 2015, the Board remanded the case to the RO for additional development of all three issues on appeal.  Thereafter, the case was returned to the Board for its consideration.  

The issue of entitlement to service connection for hypertension was raised by the Veteran on a statement received in March 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the RO in January 2015 in part to afford the Veteran VA examinations to determine the etiology of his psychiatric disability and to ascertain the current severity of his service-connected PVCs.  In the remand, it was noted that as a VA examiner in June 2011 did not address whether the Veteran's service-connected PVCs aggravated his psychiatric disability/disabilities, the medical opinion was inadequate for rating purposes.  It was also noted in the remand that the Court in its August 2014 Memorandum Decision found that the Veteran must be examined by a cardiologist to assess his PVC disability, as was previously directed by the Board in its remand of August 2012 (noting that a 2012 examination had been conducted by an internist).  

The Veteran underwent VA psychiatric and heart examinations in April 2015, but each continue to be deficient for the following reasons.  Regarding the heart examination, it was conducted by a physician in internal medicine/geriatrics; there is no indication that a cardiologist examined the Veteran.  Regarding the psychiatric examination, the examiner rendered a diagnosis of unspecified depressive disorder and opined that it was not related to or aggravated by his military service and it was not "secondary to" his service-connected disability.  Notably, the opinion did not specifically address whether the depressive disorder was aggravated by the service-connected PVCs.  (A conclusion that a disorder was not secondary to another disorder encompasses causation but does not rule out the possibility of aggravation by some degree.)  Moreover, the opinion was not responsive to all the questions asked in the remand.  For example, in addressing the validity of past psychiatric diagnoses, the examiner asserted it was a "moot point" because his current diagnosis was unrelated to or aggravated by service.  Therefore, the Board must return the case to the RO so that the Veteran may be re-examined in accordance with the directives set forth in the January 2015 remand.  A remand is necessary to ensure compliance with the Board's directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board will not address the TDIU issue at this juncture, given that it is inextricably intertwined with the increased rating issue on appeal; it will be considered once that issue has been resolved.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to be afforded a VA psychiatric examination in order to determine the etiology of his psychiatric disability.  The claims file, including this remand must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the claims file, the examiner should provide an opinion responsive to the following:  

(a).  State all psychiatric disabilities diagnosed.  Provide a discussion of the validity of past diagnoses such as mood disorder, organic mood disorder, dysthymia, rule out bipolar disorder type 2, and rule out mild cognitive impairment; 

(b).  As to any psychiatric disability diagnosed (or found to have been present at any time since November 2010 when the Veteran filed the present claim), with respect to each such disorder, opine whether such is at least as likely as not (a 50 percent or greater probability) related to the Veteran's active service or his service-connected PVC disability; and 

(c).  With respect to each such diagnosed psychiatric disorder, opine whether such is at least as likely as not (a 50 percent or greater probability) aggravated by his service-connected PVC disability.  If the opinion is to the effect that the PVCs did not cause but aggravated the psychiatric disability, the examiner should also specify, so far as medically discernible, the degree of psychiatric disability (pathology/impairment) resulting from such aggravation.  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. 

The examiner must explain the rationale for all opinions.  

2.   The AOJ should arrange for the Veteran to be afforded a VA examination by a cardiologist, in order to ascertain the current severity of his service-connected PVCs.  The entire record including this remand must be reviewed by the examiner in connection with the examination.  Based on examination of the Veteran and review of the claims file, the examiner should provide an opinion responsive to the following:  

(a).  Identify all manifestations of the Veteran's service-connected PVCs; 

(b).  Is the Veteran's left ventricular EF (ejection fraction) and/or borderline concentric left ventricular hypertrophy a manifestation of his service-connected PVCs?; 

(c).  Does the Veteran have any other heart disease/disorder that is caused by his PVCs?; and 

(d).  Does the Veteran have any other heart disease/disorder that is aggravated by his PVCs?

The examiner must explain the rationale for all opinions.  

3.  Following completion of the foregoing development, the AOJ should readjudicate the Veteran's claims of service connection for a psychiatric disorder to include as secondary to service-connected disability, of initial higher ratings for PVCs, and of TDIU.  Consideration should encompass all psychiatric diagnoses found, and include TDIU in light of the determinations regarding ratings for PVCs and service connection for psychiatric disability.  If the benefits sought remain denied, furnish the Veteran an appropriate supplemental statement of the case, afford him opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




